DETAILED ACTION
	Applicant’s amendments to the claims, filed 5/3/2022, were received Claims 1, 5, 6, 7, and 8 were amended. Claims 10-20 were cancelled. Claims 24-30 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Spinelli on 5/12/2022.
The application has been amended as follows: 

Claim 1 (Amended): please amend to read as follows:
A stage structure for a semiconductor fabrication process, comprising: 
a stage; and 
a pickup head tilting control device, 
wherein the pickup head tilting control device comprises:
an inclination correction plate, 
a tilting driver inclination correction plate and configured to adjust an inclination angle of the inclination correction plate, and 
a control processing circuitry configured to control the tilting driver ;
wherein the inclination correction plate comprises a correction surface which is selectively in contact with a suction surface of a pickup head, 
wherein the pickup head is configured to selectively contact inclination correction plate, and
the tilting driver of the pickup head tilting control device is configured to adjust the inclination angle of the inclination correction plate to change an inclination angle of the suction surface in response to the inclination correction plate contacting the suction surface.

Claim 2 (Amended): please amend to read as “tilting driver 

Claim 4 (Amended): please amend to read as “tilting driver 

Claim 5 (Amended): please amend to read as “at least one of ceramic materials and metallic materials” in line 2.

Claim 7 (Amended): please amend to read as “tilting driver 

Claim 25 (Amended): please amend to read as “the inclination angle of the inclination correction plate” in line 1.

Claim 28 (Amended): please amend to read as “wherein the pickup head includes a ball-and-socket joint, and the pickup head 

Claim 29 (Amended): please amend to read as “wherein the second pickup head tilting control device is at a side of the stage other than a side of the stage where the pickup head tilting control device is located” in lines 2-3.

Claim Interpretation
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
 
	Regarding the limitation “wherein the second pickup head tilting control device is at a side of the stage other than a side of the stage where the pickup head tilting control device is located” in claim 29, it is clear from the context of the claim language that “the pickup head tilting control device” refers to the pickup head tilting control device in claim 1, and is distinct from the recitation “second pickup head tilting control device” preceded by the generic placeholder “second” (for support also see Spec., para 0033).


Specification
	The objection to the specification is withdrawn since claim 7 was amended.

Claim Rejections
	The rejections under 35 USC 112 on claims 1, 2, 5, 6, 8, and 9 are withdrawn since independent claim 1 was amended to sufficiently define “correction plate” and claim 5 was amended. The rejections under 35 USC 103 are withdrawn since independent claim 1 was amended.

Reasons for Allowance
Claims 1-9 and 24-30 are allowed. The invention of independent claim 1 is drawn to a stage structure for a semiconductor fabrication process.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, the tilting driver of the pickup head tilting control device is configured to adjust the inclination angle of the inclination correction plate to change an inclination angle of the suction surface in response to the inclination correction plate contacting the suction surface.
Support for the allowable subject matter can be found in Figs. 5, 6, 7, 11, and 13 of Applicant’s Drawings and the description thereof (Spec., para 0055-0058, 0076-0077).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717